DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to Amendment filed on 02/24/2021.
Claims 1, 7 and 10-13 have been amended, claim 6 has been canceled, and new claims 14-17 have been added.  Currently, claims 1-5 and 7-17 are pending.

Information Disclosure Statement

The Information Disclosure Statement (IDS) filed by Applicant on 02/04/2021 has been considered.  A copy of the considered IDS initialed, signed and dated by Examiner is enclosed with this Office action.

Response to Amendment

Amendments to claims are effective to overcome the claim objection and the 112(b) rejection presented in the previous Office action.  Therefore, the previous claim objection and the previous 112(b) rejection have been withdrawn.

Response to Arguments

Applicant's arguments filed 02/24/2021 have been fully considered but they are not persuasive. 

Regarding Applicant’s arguments (see Remarks, pages 9-12, filed 02/24/2021) with respect to independent claim 12 that Chang is different from claimed invention or fails to recite the limitation “providing a listing of the directory based on metadata received from the cloud storage system prior to and as part of the transitioning of the non-synchronized directory to a synchronized directory,” Examiner respectfully disagrees.
Chang teaches, in Fig. 2, a process of responding to a selection of a stub folder, which starts when a folder stub (i.e., non-synchronized directory) is selected in step 224, then any file stubs and folder stubs that reference actual file and sub-folders located within the folder referenced by the selected folder stub are acquired/received in step 226, then folder stub is replaced with icon indicative of a synchronized folder (i.e., synchronized directory) in step 228, and displaying/providing any file stubs, folders stubs, files and folders located within the folder in step 206.  
As presented, in response to a selection of a folder stub, the content (e.g., file stubs, folder stubs) of the folder is displayed.  Therefore, the selection of the folder stub can be interpreted as a request for a listing of the folder. Also, as a stub folder is selected, the stub folder is replaced by icon indicative of a synchronized folder; therefore, the whole process of responding to a selection of a folder stub can be interpreted as transitioning the non-synchronized directory to a synchronized directory.

Obviously, displaying/providing content/listing of the folder/directory (step 206) is based on metadata (e.g., file stubs and folder stubs) received from the remote/cloud system (step 226), and the step of receiving metadata (step 226) is prior to the step of replacing the folder stub by icon indicative of a synchronized folder AND/OR as part of the process of responding to a selection of a stub folder as discussed above, which is equivalent to the claimed language as stated above.

Regarding Applicant’s argument (see Remarks, page 12) with respect to claim 10 as amended, this argument is moot in view of new ground of rejection in view of Brand (U.S. Publication No. 2010/0161759).

Regarding Applicant’s argument (se Remarks, page 13) with respect to claim 11 that Chang fails to teach “a portion of the directory structure created in the local file system of the local storage is maintained in synchronization with the structure of the corresponding portion of 
Chang teaches a system for providing access to data (e.g., files, folders) stored at a remote cloud server, wherein only a portion of data are synchronized to the local device (see [column 4, lines 10-25]).  The synchronized data is represented as synchronized files/folders on the local device, and the unsynchronized data is represented as file/folder stubs on the local device.  The scope/portion of data synchronization is based on user-interaction with the data (see [column 4, lines 55 to column 5, line 26]), wherein user-interaction with the data, e.g., files and folders (i.e., how user uses/interacts with data) can be broadly interpreted as usage pattern associated with files/folders.

Regarding Applicant’s arguments (see Remarks, pages 13-16) with respect to new claims 14-17, these arguments are moot in view of new ground(s) of rejection in view of Weber et al. (U.S. Publication No. 2013/0110869, Publication date 05/02/2013), Piasecki et al. (U.S. Publication No. 2013/0212067), or Rashid et al. (U.S. Publication No. 2016/0028811). 
	




Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1-5, 7-9, and 11-13 (effective filing date 08/26/2014) are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chang (U.S. Patent No. 9,282,169, effectively filed date 07/12/2013).

As to claim 1, Chang teaches:
“A method for use in a computing device having a local storage arranged in accordance with a local file system to seamlessly access information for files of a cloud storage system, the storage being separate from the cloud storage system” (see Chang, Abstract, Fig. 1 and [column 4, lines 10-25] for accessing files/folders on a remote computing system based on file/folder stubs presented in the local file system of the client computing device, wherein a remote computing system/server can be a cloud server/system), comprising:
Chang, [column 12, lines 12-25] for receiving, by the client device, metadata (e.g., folder stub or other information for defining/generating the folder stub) with respect to a folder (i.e., directory) stored in the remote computing system; also see [column 8, lines 12-15] wherein the remote computing system is a cloud-based system);
“creating in the local file system, based on the received metadata for the at least one directory, a directory structure consisting of at least one directory, the directory structure being in correspondence with the structure of the at least one directory of the cloud storage system for which the metadata was received” (see Chang, [column 12, lines 17-25] for creating file stubs and/or folder stubs located under the selected folder in the client device’s file system, wherein the containing relationship between the selected folder stub and the generated folder stubs and/or file stubs represents a directory structure as recited; also see [column 12, line 47 to column 13, line 33] for the correspondence between the file folder structure in the client device and the file folder structure on the remote computing system (e.g., each file/folder stub in the client device references a corresponding file/folder in the remote computing system)),
“each of the at least one directory being one of a synchronized or a non-synchronized directory” (see Chang, [column 12, lines 40-45] wherein each folder/directory can be a synchronized folder/directory or a folder/directory stub (i.e., non-synchronized folder/directory)); and
“upon receiving a request for a listing of a non-synchronized directory in the cloud storage system” (see Chang, Fig. 2 for step 208 and 224 and [column 11, lines 12-14] for receiving a user selection of a folder stub (i.e., non-synchronized directory), wherein user 
“transitioning the non-synchronized directory to a synchronized directory” (see Chang, Fig. 2 for step 228 and [column 12, lines 39-43] for replacing representation of a folder stub (i.e., non-synchronized folder/directory) with an icon/representation of a synchronized folder/directory; also see Fig. 2 for process including step 208, step 224, step 226, step 228 and step 206, [column 12, line 12-45] wherein the process for synchronizing a folder as disclosed can also interpreted as equivalent to a process for transitioning the non-synchronized directory to a synchronized directory as recited); and
“providing the directory listing directly, based on the directory structure of the local file system, and further based on metadata receiving from the cloud storage system as part of transitioning of the non-synchronized directory to a synchronized directory, for directories of the cloud storage system for which, and to the extent, that metadata was received” (see Chang, Fig. 2 for process including step 208, step 224, step 226, step 228 and step 206, and [column 12, line 12-45] for displaying content/listing of a folder/directory including a set of new file stubs and folder stubs included in the folder/directory (i.e., hierarchy/directory structure) in response to the user selection of a folder stub referencing a folder/directory stored at the remote computing system, based on metadata (e.g., file/folder stubs or information for defining/creating file/folder stubs) received from the remote computing system as part of the process of synchronizing a folder as disclosed).

As to claim 2, this claim is rejected based on the same reason as above to reject claim 1 and is similarly rejected including the following:
Chang teaches:
“receiving metadata for at least one item contained within the at least one directory” (see Chang, Fig. 9C and [column 13, lines 1-15] for receiving metadata (e.g., Name, Date Modified, etc.) associated with file or folder stubs contained within the “Flag Football 20101201” folder (i.e., directory); also see [column 12, lines 18-25] for acquiring/receiving metadata related to files and folders stored within the selected folder).

As to claim 3, this claim is rejected based on the same reason as above to reject claim 2 and is similarly rejected including the following:
Chang teaches:
“wherein the at least one item is one of a directory or a file” (see Chang, Fig. 9A and [column 12, line 47-55] wherein each item within a directory at the client device can be a file or a folder/directory, which can be represented by a file stub or a folder stub; also [column 13, lines 15-26]).

As to claim 4, this claim is rejected based on the same reason as above to reject claim 1 and is similarly rejected including the following:
Chang teaches:
“wherein the at least one directory is initially created as a non-synchronized directory” (see Chang, [column 12, lines 50-55] and Fig. 9A for providing a number of folder stubs in the home directory, wherein each folder stub is interpreted as a non-synchronized folder/directory as recited).


Chang teaches:
“receiving further metadata for at least one item contained within the at least one directory” (see Chang, [column 12, line 47 to column 13, line 33] and Figs 9 A-E for further receiving metadata associated with subfolders (i.e., subdirectories) stored within/under the home directory based on user selection(s)).

As to claim 7, this claim is rejected based on the same reason as above to reject claim 4 and is similarly rejected including the following:
Chang teaches:
“receiving further metadata for at least one file within the at least one directory and creating a stub file within the at least one directory in the directory structure of the local storage” (see Chang, [column 12, lines 20-25] for receiving metadata for files or folders to generate file stubs or folder stubs within a folder/directory).

As to claim 8, this claim is rejected based on the same reason as above to reject claim 7 and is similarly rejected including the following:
Chang teaches:
“wherein the metadata for the at least one directory and for the at least one file therein is sufficient to generate a directory structure in the local storage so that the provided directory listing indicates the at least one file in the corresponding directory of the cloud storage system containing the at least one file” (see Chang, [column 12, lines 20-25] for receiving metadata for 

As to claim 9, this claim is rejected based on the same reason as above to reject claim 7 and is similarly rejected including the following:
Chang teaches:
“converting the stub file to a synchronized file” (see Chang, [column 13, lines 25-33] for replacing an icon indicating file stub 852A with an icon 854 indicating that the file is now synchronized; also see [column 12, lines 39-43]).

As to claim 11, this claim is rejected based on the same reason as above to reject claim 1 and is similarly rejected including the following:
Chang teaches:
“wherein the directory structure includes a plurality of directories and wherein only a portion of the directory structure created in the local file system of the local storage is maintained in synchronization with the structure of a corresponding portion of the cloud storage system” (see Chang, Fig. 2 for step 206 wherein a folder/directory (i.e., directory structure) includes a plurality of folders/directories wherein each of folders/directory can be represented in either synchronized form/state (i.e., a folder) or non-synchronized form/state (i.e., a folder stub); also see Fig. 1 and [column 12, lines 27-40] when a folder/directory on the client device is determined as should be maintained in synchronization state based a synchronization map, the 
“the portion being selected based at least on one of a usage pattern of the plurality of directories and a frequency of access of the plurality of directories” (see Chang, Figs 9A-E for a directory structure displayed to user through a plurality of views/paths wherein directories/folders are maintained in either stub form or synchronized form based on user selection/access (i.e., usage pattern); also see [column 4, lines 55 to column 5, line 26]).

As to claim 12, Chang teaches:
“A method, for use in a computing device having a local file system in a local storage, to seamlessly access information for files of a cloud storage system” (see Chang, Abstract and Fig. 1), comprising:
“receiving, from the cloud storage system, metadata for each of a plurality of directories of the cloud storage system” (see Chang, [column 12, lines 12-25] for receiving, by the client device, metadata with respect to a folder (i.e., directory) stored in the remote computing system; also see [column 8, lines 12-15] wherein the remote computing system is a cloud-based system; and also see [column 12, line 47 to column 13, line 33] for receiving metadata for each folder stub (i.e., representing a folder/directory) selected by a user);
“creating, in the local file system, a directory structure based on the received metadata of directories, wherein each directory is created as one of a synchronized directory and a non-synchronized directory and wherein the created directory structure has a like structure to that of Chang, [column 12, lines 17-25] for creating file stubs and/or folder stubs located under the selected folder in the client device’s file system, wherein the containing relationship between the selected folder stub and the generated folder and/or file stubs represents a directory structure as recited; also see [column 12, line 47 to column 13, line 33] for the correspondence between the file folder structure in the client device and the file folder structure on the remote computing system (e.g., each file/folder stub in the client device references a corresponding file/folder in the remote computing system); also see Fig. 9B and [column 13, lines 45-55] wherein each folder/directory can be represented by a folder stub (i.e., non-synchronized directory) or a synchronized folder (i.e., synchronized directory));
“receiving, for each synchronized directory of the plurality, metadata of at least one item located in the directory, wherein each at least one item is one of a directory and a file” (see Chang, Fig. 9A and [column 12, line 47-55] wherein each item within a directory at the client device can be a file or a folder, which can be represented by a file stub or a folder stub; also [column 13, lines 15-26]);
“for each received item that is a directory, creating a directory in the local file system based on the received metadata in the synchronized directory for which the metadata was received” (see Chang, [column 12, lines 17-25 and 47-55] for each folder in the remote computing system, creating a folder stub representing the folder in the home directory (i.e., local file system) of the client device based on metadata received from the remote computing system; also see [column 12, line 47 to column 13, line 33]);
“for each received item that is a file, creating a stub file in the local file system based on the received metadata in the synchronized directory for which the metadata was received” (see Chang, [column 12, lines 17-25 and 47-55] for each file in the remote computing system, creating a file stub representing the file in the home directory (i.e., local file system) of the client device based on metadata received from the remote computing system; also see [column 12, line 47 to column 13, line 33]);
“when a request for a listing of a synchronized directory is received, providing the listing directly based on the directory structure of the local file system” (see Chang, Fig. 12 for process including step 208, step 214 and step 206 for displaying contents/listings including any file subs, folder stubs, files and folders located within a folder when the folder (i.e., synchronized folder/directory) is selected); and
“when a request for a listing of a non-synchronized directory is received” (see Chang, [column 12, lines 55-60] in response to user selection of a folder stub (i.e., non-synchronized folder/directory); also see Fig. 2 and [column 12, lines 12-46]):
“transitioning the non-synchronized directory to a synchronized directory” (see Chang, Fig. 9A, Fig. 9B and [column 12, lines 55-60] for replacing the icon indicative of the folder stub 822A (i.e., non-synchronized directory) by an icon indicative of a synchronized folder 828 (i.e., synchronized directory) in response to user selection of the folder stub; also see Fig. 2 for step 228 and [column 12, lines 40-43]; also see Fig. 2 for process including step 208, step 224, step 226, step 228 and step 206, [column 12, line 12-45] wherein the process for synchronizing a folder as disclosed can also interpreted as equivalent to a process for transitioning the non-synchronized directory to a synchronized directory as recited);
“providing a listing of the directory based on metadata received from the cloud storage system prior to and as part of the transitioning of the non-synchronized directory to a synchronized directory” (see Chang, [column 13, lines 1-5] for displaying new file stubs and 
“upon completion of the transitioning of the non-synchronized directory to a synchronized directory, keeping the transitioned to synchronized directory in synchrony with the cloud storage system for a period of time” (see Chang, [column 22, lines 24-31] for maintaining the synchronization state associated with folders/directories between the client computing device and the remote computing system based on the synchronization map; also see [column 24, line 50 to column 25, line 35]).

As to claim 13, this claim is rejected based on the same reason as above to reject claim 12 and is similarly rejected including the following:
Chang teaches:
“wherein creation of a directory in the creating step as one of a synchronized directory and a non-synchronized directory is based on at least one of a usage pattern of the plurality of directories and a frequency of access of the plurality of directories” (see Chang, Figs 9A-E for a directory structure displayed to user through a plurality of views/paths wherein .

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 10 (effective filing date 08/26/2014) is rejected under 35 U.S.C. 103 as being unpatentable over Chang (U.S. Patent No. 9,282,169, effectively filed date 07/12/2013), and further in view of Brand (U.S. Publication No. 2010/0161759, Publication date 06/24/2010).

As to claim 10, Chang teaches all limitations as recited in claim 1.
However, Chang does not explicitly teach:
“wherein the computing device is a cloud storage gateway”.
On the other hand, Brand teaches:
“wherein the computing device is a cloud storage gateway” (see Brand, Fig. 2 for device 220, and [0021] wherein the device 220 being an intermediate between client 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Brand's teaching to Chang’s system by implementing a computing device as cloud storage gateway (i.e., intermediate between client devices and cloud storage system).  Ordinarily skilled artisan would have been motivated to do so to provide Chang’s system with an alternative/effective way for allowing accessing to files/directories stored at the cloud storage system through a cloud storage gateway as suggested by Brand (see Fig 2, [0021] and [0024]).  In addition, both of the references (Chang and Brand) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, synchronizing folders/directories between a device and cloud storage system.  This close relation between both of the references highly suggests an expectation of success.


Claim 14 (effective filing date 08/26/2014) is rejected under 35 U.S.C. 103 as being unpatentable over Chang (U.S. Patent No. 9,282,169, effectively filed date 07/12/2013), and further in view of Weber et al. (U.S. Publication No. 2013/0110869, Publication date 05/02/2013).

As to claim 14, Chang teaches:
“A method, for use in a computing device having a local file system in a local storage, to seamlessly access information for files of a cloud storage system” (see Chang, Abstract and Fig. 1), comprising:
Chang, [column 12, lines 12-25] for receiving, by the client device, metadata with respect to a folder (i.e., directory) stored in the remote computing system; also see [column 8, lines 12-15] wherein the remote computing system is a cloud-based system; and also see [column 12, line 47 to column 13, line 33] for receiving metadata for each folder stub (i.e., representing a folder/directory) selected by a user);
“creating, in the local file system, a directory structure based on the received metadata of directories, wherein each directory is created as one of a synchronized directory and a non-synchronized directory and wherein the created directory structure has a like structure to that of the plurality of directories of the cloud storage system for which the metadata was received” see Chang, [column 12, lines 17-25] for creating file stubs and/or folder stubs located under the selected folder in the client device’s file system, wherein the containing relationship between the selected folder stub and the generated folder and/or file stubs represents a directory structure as recited; also see [column 12, line 47 to column 13, line 33] for the correspondence between the file folder structure in the client device and the file folder structure on the remote computing system (e.g., each file/folder stub in the client device references a corresponding file/folder in the remote computing system); also see Fig. 9B and [column 13, lines 45-55] wherein each folder/directory can be represented by a folder stub (i.e., non-synchronized directory) or a synchronized folder (i.e., synchronized directory)),
“wherein when the directory is in synchronized state the computing device is configured to locally synchronize the directory such that a version of the directory kept in the local file system is synchronized to a latest version of the directory” (see Chang, Fig. 1 and [column 12, lines 27-40] when a folder/directory on the client device is determined as should be maintained 
“receiving, for each synchronized directory of the plurality, metadata of at least one item located in the directory, wherein each at least one item is one of a directory and a file” (see Chang, Fig. 9A and [column 12, line 47-55] wherein each item within a directory at the client device can be a file or a folder, which can be represented by a file stub or a folder stub; also [column 13, lines 15-26]);
“for each received item that is a directory, creating a directory in the local file system based on the received metadata in the synchronized directory for which the metadata was received” (see Chang, [column 12, lines 17-25 and 47-55] for each folder in the remote computing system, creating a folder stub representing the folder in the home directory (i.e., local file system) of the client device based on metadata received from the remote computing system; also see [column 12, line 47 to column 13, line 33]);
“for each received item that is a file, creating a stub file in the local file system based on the received metadata in the synchronized directory for which the metadata was received” (see Chang, [column 12, lines 17-25 and 47-55] for each file in the remote computing system, creating a file stub representing the file in the home directory (i.e., local file system) of the client device based on metadata received from the remote computing system; also see [column 12, line 47 to column 13, line 33]);
“when a request for a listing of a synchronized directory is received, providing the listing directly based on the directory structure of the local file system” (see Chang, Fig. 12 for process including step 208, step 214 and step 206 for displaying contents/listings including any file subs, 
“when a request for a listing of a non-synchronized directory is received” (see Chang, [column 12, lines 55-60] in response to user selection of a folder stub (i.e., non-synchronized folder/directory); also see Fig. 2 and [column 12, lines 12-46]):
“transitioning the non-synchronized directory to a synchronized directory” (see Chang, Fig. 9A, Fig. 9B and [column 12, lines 55-60] for replacing the icon indicative of the folder stub 822A (i.e., non-synchronized directory) by an icon indicative of a synchronized folder 828 (i.e., synchronized directory) in response to user selection of the folder stub; also see Fig. 2 for step 228 and [column 12, lines 40-43]; also see Fig. 2 for process including step 208, step 224, step 226, step 228 and step 206, [column 12, line 12-45] wherein the process for synchronizing a folder as disclosed can also interpreted as equivalent to a process for transitioning the non-synchronized directory to a synchronized directory as recited);
“providing a listing of the directory based on metadata received from the cloud storage system prior to and as part of the transitioning of the non-synchronized directory to a synchronized directory” (see Chang, [column 13, lines 1-5] for displaying new file stubs and folder stubs generated based on metadata recited from the remote computing system in response to the user selecting the folder stub; also see Fig. 2 for process including step 208, step 224, step 226, step 228 and step 206, and [column 12, line 12-45] for displaying content/listing of a folder/directory including a set of new file stubs and folder stubs included in the folder/directory (i.e., hierarchy/directory structure) in response to the user selection of a folder stub referencing a folder/directory stored at the remote computing system, based on metadata (e.g., file/folder stubs or information for defining/creating file/folder stubs) received from the remote computing 
“upon completion of the transitioning of the non-synchronized directory to a synchronized directory, keeping the transitioned to synchronized directory in synchrony with the cloud storage system for a period of time” (see Chang, [column 22, lines 24-31] for maintaining the synchronization state associated with folders/directories between the client computing device and the remote computing system based on the synchronization map; also see [column 24, line 50 to column 25, line 35]).
Thus, Chang teaches maintaining a folder/directory stored at the client computing device in state of synchronization with a corresponding folder/directory stored at the remote computing system (i.e., performing synchronization between the client computing device and the remote computing device) (see Chang, [column 12, lines 32-39]).
However, Chang does not explicitly teach performing synchronization in a regular/periodic manner.
On the other hand, Weber et al. teaches performing synchronization in a regular/periodic manner (see Weber et al., [0022]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Weber et al.'s teaching of performing synchronization on a periodic basis to Chang’s system by implementing a feature of performing regular/periodic synchronization between the client device and the remote computing system.  Ordinarily skilled artisan would have been motivated to do so to provide Chang’s system with an effective way to maintain files/folders in the client device in state of synchronization with the remote storage system because scheduling an operation (e.g., Chang and Weber et al.) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, synchronizing folders/directories between local device and remote device/system.  This close relation between both of the references highly suggests an expectation of success.

Claim 15 (effective filing date 08/26/2014) is rejected under 35 U.S.C. 103 as being unpatentable over Chang (U.S. Patent No. 9,282,169, effectively filed date 07/12/2013), and further in view of Piasecki (U.S. Publication No. 2013/0212067, Publication date 08/15/2013).

As to claim 15, Chang teaches:
“A method for use in a computing device having a local storage arranged in accordance with a local file system to seamlessly access information for files of a cloud storage system, the storage being separate from the cloud storage system” (see Chang, Abstract, Fig. 1 and [column 4, lines 10-25] wherein a remote device/system can be a cloud server/system), comprising:
“receiving, by the computing device, metadata for at least one directory of the cloud storage system” (see Chang, [column 12, lines 12-25] for receiving, by the client device, metadata (e.g., folder stub or other information for defining/generating the folder stub) with respect to a folder (i.e., directory) stored in the remote computing system; also see [column 8, lines 12-15] wherein the remote computing system is a cloud-based system);
“creating in the local file system, based on the received metadata for the at least one directory, a directory structure consisting of at least one directory, the directory structure being in Chang, [column 12, lines 17-25] for creating file stubs and/or folder stubs located under the selected folder in the client device’s file system, wherein the containing relationship between the selected folder stub and the generated folder and/or file stubs represents a directory structure as recited; also see [column 12, line 47 to column 13, line 33] for the correspondence between the file folder structure in the client device and the file folder structure on the remote computing system (e.g., each file/folder stub in the client device references a corresponding file/folder in the remote computing system)); and
“upon receiving a request for a listing of a directory in the cloud storage system, providing the directory listing directly, based on the directory structure of the local file system, for directories of the cloud storage system for which, and to the extent, that metadata was received” (see Chang, Fig. 12 for displaying content/listing of a folder (e.g., file stubs, folder stubs, files and/or folders, etc.) in response to the user selection of  a folder or a folder stub referencing a folder/directory stored at the remote computing system and located in the local file system); 
“wherein the directory structure includes a plurality of directories and wherein only a portion of the directory structure created in the local file system of the local storage is maintained in synchronization with the structure of a corresponding portion of the cloud storage system” (see Chang, Fig. 2 for step 206 wherein a folder/directory (i.e., directory structure) includes a plurality of folders/directories wherein each of folders/directory can be represented in either synchronized form/state (i.e., a folder) or non-synchronized form/state (i.e., a folder stub); also see Fig. 1 and [column 12, lines 27-40] when a folder/directory on the client device is determined as should be maintained in synchronization state based a synchronization map, the 
“the portion being selected based at least on one of a usage pattern of the plurality of directories and a frequency of access of the plurality of directories” (see Chang, [column 4, lines 55 to column 5, line 26] and [column 12, lines 27-40 wherein the scope/portion of data synchronization indicated in the synchronization map is based on user-interaction with the data, wherein user-interaction with the data, e.g., files and folders (i.e., how user uses/interacts with data) can be broadly interpreted as usage pattern associated with files/folders).
In case that Chang does not explicitly teach a feature of selecting data (i.e., files and/or folders) for synchronization based on a usage pattern or frequency of access of the data as recited as follows:
“the portion being selected based at least on one of a usage pattern of the plurality of directories and a frequency of access of the plurality of directories”.
On the other hand, Piasecki et al. teaches a feature of selecting data for synchronization based on frequency of access of the data (see Piasecki et al., [0080] and [0082] for selecting frequently used data for synchronization between local system and cloud storage repository).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Piasecki et al.'s teaching to Chang’s system by implementing a feature of selecting folders/directories for synchronization based on how often they are used/access (i.e., usage pattern or access frequency).  Ordinarily skilled artisan would have been motivated to do so to provide Chang’s system with an effective way for Piasecki et al. (see [0082]).  In addition, both of the references (Chang and Piasecki et al.) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, synchronizing folders/directories between local device and remote device/system.  This close relation between both of the references highly suggests an expectation of success.

Claims 16-17 (effective filing date 08/26/2014) is rejected under 35 U.S.C. 103 as being unpatentable over Chang (U.S. Patent No. 9,282,169, effectively filed date 07/12/2013), and further in view of Rashid et al. (U.S. Publication No. 2016/0028811, effectively filed date 08/10/2012).

As to claims 16-17, Chang teaches all limitations as recited in claims 1 and 12 respectively.
However, Chang does not explicitly teach a feature of receiving file/directory requests through a virtual file system driver as equivalently/similarly recited as follows: 
“wherein receiving the request for the listing of the directory is performed by a virtual file system driver” (see Claim 16) OR
“wherein the request for the listing of the directory is received by a virtual file system driver” (see Claim 17).
On the other hand, Rashid et al. teaches a feature of receiving file/directory requests through a virtual file system driver (see Rashid et al., [0017] and [0040] for allowing a user to access data (e.g., files, folders, etc.) from remote systems/sources via a virtual drive, wherein the code associated with the virtual drive for receiving access 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Rashid et al.'s teaching to Chang’s system by implementing a feature for receiving requests for access through a virtual drive in the file system.  Ordinarily skilled artisan would have been motivated to do so to provide Chang’s system with an alternative/effective way for allowing accessing to files/directories stored at the cloud storage system through a virtual drive and its associated code/driver.  In addition, both of the references (Chang and Rashid et al.) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, synchronizing folders/directories between a local device and remote storage system.  This close relation between both of the references highly suggests an expectation of success.











Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG THAO CAO whose telephone number is (571)272-2735.  The examiner can normally be reached on Monday - Friday: 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Phuong Thao Cao/Primary Examiner, Art Unit 2164